Citation Nr: 0914858	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for post traumatic stress 
disorder (PTSD).  

ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO denying service connection for PTSD.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395- 396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the Veteran has been 
diagnosed with PTSD.  Specifically, a March 2005 VA 
examination report confirms an Axis I diagnosis of PTSD.  

The Veteran's corrected DD Form 214, received by the RO in 
January 2007, indicates that the Veteran received a 
Presidential Unit Citation.  However, the Board is unable to 
determine whether or not this citation is indicative of 
participation in combat.  The Veteran's military occupational 
specialty (MOS) in service was security guard and light 
weapons infantry.  As there is no objective evidence showing 
his actual participation in combat, the Board cannot conclude 
that the Veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, 
the law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The Veteran described numerous military stressors in a 
statement submitted in April 2005.  These stressors include 
the following: (1) experiencing an attack from the Viet Cong 
while at the Bien Hoa airport in September 1968, (2) 
experiencing small arms fire and mortar attacks while serving 
in the 11th Armored Calvary Regiment (11th ACR) at Blackhorse, 
in particular, in late September 1968, experiencing at least 
one hundred mortar attacks, (3) while serving as an E-5, a 
young soldier who was under the Veteran's command, named 
Steve from Indiana, was killed while driving an armored 
personnel carrier, (4) experiencing a direct mortar hit at 
his base camp in December 1968, (5) witnessing a small child 
walking toward the Red Cross with a hand grenade who was 
stopped and prevented from releasing the grenade. 

It appears that the RO attempted to confirm the Veteran's 
claimed stressors.  But, more verifiable details concerning 
the stressors are needed.  The record shows that the RO did 
request a report from the U.S. Army and the Joint Services 
Records Research Center (JSRRC).  However, this report does 
not provide the necessary information.  The report details 
enemy activity in Long Giao and discusses the whereabouts of 
the 2nd Signal Group, 39th Signal Battalion, and 29th General 
Support Group.  According to the Vietnam Order of Battle, by 
Shelby Stanton, p. 130, the 11th ACR was stationed in Xuan 
Loc from March 1967 to January 1969 and then in Lai Khe in 
February 1969.  The 11th ACR did not arrive in Long Giao 
until March 1969, therefore the report which shows enemy 
activity in Long Giao fails to confirm or deny whether the 
Veteran was exposed to enemy activity.  The JSRRC report 
makes no mention of a search for enemy activity with regards 
to the Veteran's unit.  

The Board notes that the Veteran is receiving treatment at 
the Durham VA Medical Center (VAMC) with the last record 
dated February 16, 2007.  Evidence of record includes various 
treatment records from the Durham VA Medical Center (VAMC).  
The RO should obtain and associate with the claims file all 
outstanding VA treatment records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent records 
from the Durham VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Durham VAMC, specifically any 
records dated before January 2005 and any 
records since November 2005.  All records 
and/or responses received should be 
associated with the claims file.

2.  Ask the Veteran to provide more 
specific information regarding his 
reported stressful events during service 
in Vietnam from May 1968 to March 1969.  
This includes supporting details such as 
the specific locations, first and last 
names of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within no 
more than a 60-day time period for each 
claimed incident).

Advise the Veteran that he can also submit 
"buddy statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  Advise the Veteran that this 
information is vitally necessary in order 
to obtain supportive evidence of the 
claimed stressful events he experienced; 
without which, his claim may be denied.

3.  Obtain a copy of the Veteran's 
Presidential Unit Citation.  If the RO is 
unable to obtain a copy it should be 
clearly noted in the claims file.  

4.  With this information, the RO should 
review the file and prepare a summary of 
all of the Veteran's claimed in-service 
stressors that might be verifiable, to 
specifically include stressors (1), (2), 
and (4) listed on page 3 of this decision.

This summary, as well as any additional 
information obtained from the Veteran 
concerning his alleged stressors and any 
relevant information from his service 
personnel records, should be sent to JSRRC 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be requested 
to provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  A search of unit and 
organizational histories should be 
conducted in an effort to verify attacks 
and casualties if deemed necessary.  

Specifically, the JSRRC should supply a 
unit history operation report/lessons 
learned document describing the activities 
of the 11th ACR during September 1968 and 
December 1968 to establish whether the 
unit was subjected to mortar attacks, 
small arms fire, or ground attacks.  A 
copy of the request for these documents 
and any responses should be included in 
the claims file.  If such records are 
unavailable it should be clearly noted in 
the claims file.

5.  After receiving a response from JSRRC, 
the RO should make a determination as to 
which (if any) stressors are corroborated, 
to include consideration as to whether the 
Veteran was involved in combat.  If the RO 
determines that the Veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors nor is a VA examination 
required.

6.  However, if it is determined that the 
Veteran was not in combat and if, and only 
if, a stressor is verified, then the 
Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  The RO is 
to inform the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

All necessary tests should be conducted, 
and the examiner must indicate whether the 
Veteran meets the criterion for a 
diagnosis of PTSD in accordance with 
§ 4.125 (a).  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinion provided.  If 
the examiner diagnoses the Veteran as 
having PTSD, then the examiner should 
indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the Veteran's claims file.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of his claim for service 
connection.  38 C.F.R. § 3.655 (2008).  

7.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue the Veteran an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

